Mr. Justice Taylor delivered the opinion of the court. 3. Cabriebs, § 484*—when instruction on duty of carrier towards passengers is not erroneous. A general broad instruction as to a carrier’s duty towards passengers within the scope of the words “it does * * * undertakes to exercise the highest • degree of practicable care to secure the safety of its passengers” and the words “provided, that such neglect, if any, on the part of the carrier” to exercise such care “and such care, if any, on the part of the passenger” to exercise ordinary care for his own safety “are alleged in the declaration,” etc., held, considering all the instructions given, to furnish no basis for the claim the jury might have concluded they were warranted in basing their verdict upon any ground of negligence except that charged in the declaration. 4. Cabriebs, § 484*—when instruction on what constitutes ordinary care is not misleading. An instruction that ordinary care as •used in instructions meant such as an ordinarily prudent person situated as plaintiff was before and at the time of injury would exercise for his or her own safety, held not objectionable as misleading, the jury to think that plaintiff, if she undertook voluntarily to step off the car while it was in motion, was ip. the exercise of ordinary care.